METHODS OF REPAIRING AND WATERPROOFING ARTICLES

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed September 21, 2021, was received.  Claims 1, 4, and 6-7 were amended.
The text of those sections of Title 35, U.S. Code, not included in this action can be found in the Office action issued August 21, 2020.

Claim Rejections—35 USC §112
Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 as amended recites, “wherein the first side-hull section and the second side-hull section each comprise a portion having a semicircular cross-section”.  However, this subject matter is not described in the specification.  Furthermore, the commonly accepted meaning of the term “semicircle” is “a half of a circle” (“Semicircle.” 
Claim 7 depends on claim 6 and is rejected for thereby incorporating the unsupported subject matter thereof.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "boat hull" in line 1.  There is insufficient antecedent basis for this limitation in the claim (according to the new amendments to independent claim 1).  For the purpose of compact prosecution, “boat hull” in claim 10 is interpreted herein as –boat–.

Claim Rejections—35 USC §103
Claims 1, 4-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamlyn et al. (US 6,490,990, of record) in view of Holtom (US 4,118,814, of record) and Schalausky (GB 2 053 085, of record).
Regarding claim 1, Hamlyn teaches a method of re-assembling a boat (Abstract), the method comprising: providing an assembled boat (floating body 11) wherein the 
Furthermore, Holtom similarly teaches assembling a boat by forming a boat upon an internal mandrel (Fig. 1-3; col. 4, LL. 24-40), then separating the boat into first and second hull sections, which are then juxtaposed to abut their corresponding interior edges and thereby reassemble the boat after removing the mandrel (Fig. 4-5; col. 4, LL. 41-62).  Hence, it would have been obvious to one of ordinary skill in the art to cut the boat 11 of Hamlyn in order to remove the internal mandrel 8 (as taught by Hamlyn) by separating the boat 11 into a first side-hull section and a second side-hull section, wherein the first side-hull section has a first interior edge and the second side-hull section has a second interior edge; and juxtaposing the first side-hull section and the second side-hull section such that the first interior edge is placed into abutting contact with the second interior edge, wherein the juxtaposed first side-hull section and second side-hull section together form a re-assembled boat, because Hamlyn teaches such a process to produce the countermold 7 of the same shape and strongly suggests doing the same to produce the boat 11, and because Holtom explicitly teaches that such a method is an effective way to separate a boat from its internal mandrel and then to reassemble the boat.
Hamlyn does not specifically teach how the boat 11 is reassembled after it is cut to remove the mandrel 8.  However, Holtom teaches adhesively joining the first hull section and the second hull section (Fig. 5; col. 4, LL. 50-59).  Further, it is known in the art to assemble a boat from first and second hull sections by applying a rubberized adhesive tape onto a portion of the first hull section proximate the first interior edge and a portion of the second hull section proximate the second interior edge to create a watertight seal and thereby secure the first hull section to the second hull section, as evidenced by Schalausky (Abstract; Fig. 1-5; p. 1, LL. 11-20, LL. 83-103).  Therefore, it would have been obvious to one of ordinary skill in the art to adhesively join the first side-hull section and the second side-hull section of Hamlyn in view of Holtom using a rubberized adhesive tape in the claimed manner, in order to create a watertight seal and thereby secure the first side-hull section to the second side-hull section.
With respect to the new limitations of the claim, Hamlyn depicts the assembled boat 11 as including a vertical transom (as visible on the left side of Fig. 10-11 and 13-14); for instance, Hamlyn teaches that winding the fibers of the assembled boat 11 (the entire deck and hull as a single body including a vertical transom) continuously over the entire circumference of the mandrel 8 provides increased rigidity and reduced risks of delamination, among other advantages (Fig. 10-11, 13-14; col. 4, LL. 55-57; col. 7, LL. 3-38).  Thus, this limitation is considered anticipated by Hamlyn.
Regarding claim 4, while Hamlyn does not explicitly teach the subsequent steps of placing the re-assembled boat in a body of water; and propelling the boat through the body of water, it would have been obvious to one of ordinary skill in the art to perform these steps, as this is the universally known purpose of a boat.
Regarding claim 5, while Hamlyn does not explicitly teach that the boat is propelled by operation of a motor, it would have been obvious to one of ordinary skill in the art to propel the boat by operation of a motor, as motorboats are ubiquitously known and used.
Regarding claim 6, Hamlyn teaches that the separating step comprises cutting the boat 11 (Fig. 10-12; col. 3, LL. 22-28; col. 6, LL. 60-64), while it would have been obvious to one of ordinary skill in the art in view of Holtom to cut the boat 11 of Hamlyn in order to remove the internal mandrel 8 (as taught by Hamlyn) by separating the boat 11 into a first side-hull section and a second side-hull section, as explained with respect to claim 1 above.  Hamlyn shows that these side-hull sections may each comprise portions having at least approximately partial-circular cross-sections (Fig. 2, 6, 12, 14; col. 6, LL. 41-52).  While Hamlyn does not explicitly describe that the side-hull sections may each comprise a portion having a semicircular (i.e., half-circular) cross-section, Hamlyn teaches that the boat 11 may be in the shape of two identical floating craft that are then cut apart, each with near-semicircular side-hull sections (Fig. 8-9; col. 4, LL. 35-42; col. 5, LL. 57-60, LL. 66-67; col. 6, LL. 1-3).  Furthermore, it is known in the art to produce two floating craft in this manner, i.e., cutting two side-hull sections from a single body formed upon a mandrel, where the side-hull sections are approximately or exactly semicircular, as evidenced by Holtom (Fig. 4-5; col. 2, LL. 67-68; col. 3, LL. 1-2; col. 4, LL. 41-49).  Thus, it would have been obvious to one of ordinary skill in the art to configure the first side-hull section and second side-hull section of Hamlyn in view of Holtom such that each comprises a portion having a semicircular cross-section, this being a known effective geometry for the floating craft desired by Hamlyn.
Regarding claim 7, Hamlyn teaches cutting the countermold 7 approximately in half lengthwise (and thereby implies doing the same to the boat 11 of the same shape to likewise remove its mandrel), and Holtom also teaches cutting the boat hull approximately in half lengthwise (Fig. 4-5; col. 4, LL. 41-49), such that it would have been obvious to one of ordinary skill in the art to cut the boat 11 of Hamlyn approximately in half lengthwise.
Regarding claim 10, Hamlyn teaches separating the boat 11 by cutting with a saw (col. 6, LL. 60-64), such that it would have been obvious to one of ordinary skill in the art to separate the boat 11 of Hamlyn in view of Holtom into the first side-hull section and the second side-hull section with a saw.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamlyn, Holtom, and Schalausky as applied to claims 1, 4-7, and 10 above, and further in view of Davis (GB 933 939, of record).
Regarding claim 2, Hamlyn in view of Holtom and Schalausky does not specifically teach that the rubberized adhesive tape is applied to an outer surface of the first side-hull section and the second side-hull section.  However, it is known in the art to assemble a boat from first and second hull sections by applying a tape onto both an outer surface and an inner surface of the first hull section and the second hull section in order to produce a stronger joint, as evidenced by Davis (Fig. 1-4; p. 2, LL. 9-37), so that it would have been obvious to one of ordinary skill in the art to likewise apply the rubberized adhesive tape to both an outer surface and an inner surface of the first side-hull section and the second side-hull section of Hamlyn in view of Holtom and Schalausky to produce a stronger joint.
Regarding claim 3, Hamlyn in view of Holtom and Schalausky does not specifically teach that the rubberized adhesive tape is applied to an inner surface of the first side-hull section and the second side-hull section.  However, it is known in the art to assemble a boat from first and second hull sections by applying a tape onto both an outer surface and an inner surface of the first hull section and the second hull section in order to produce a stronger joint, as evidenced by Davis (Fig. 1-4; p. 2, LL. 9-37), so that it would have been obvious to one of ordinary skill in the art to likewise apply the rubberized adhesive tape to both an outer surface and an inner surface of the first side-hull section and the second side-hull section of Hamlyn in view of Holtom and Schalausky to produce a stronger joint.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pellegrini (US 2009/0280284), Pellicer (US 2004/0261937), Harman et al. (US 5,517,939), Vernon (US 4,094,027), Carlson (US 2,941,216), Sturtevant (US 2,508,304), Tairaku (JP 2000/025685), Okawa (JP 07-329876), Itou et al. (JP 57-056239), Risén (WO 85-02143), and Hall (US 2,412,455) teach assembling a boat by joining hull sections thereof with adhesive tape.  Wiltrout et al. (US 6,283,058) teach assembling a boat by cutting a hull to form first and second hull sections, then joining these hull sections together.

Response to Arguments
Applicant's arguments filed September 21, 2021, have been fully considered but they are not persuasive.  Applicant asserts that the cited references do not teach separating an assembled boat including a vertical transom into sections and rejoining the sections to form a re-assembled boat as recited in amended claim 1, without further elaboration.  This is not found persuasive because Hamlyn et al. in view of Holtom are found to teach the limitations of amended claim 1, as explained above.  For instance, Hamlyn depicts the assembled boat 11 as including a vertical transom (as visible on the left side of Fig. 10-11 and 13-14), and teaches winding the fibers of the assembled boat 11 (the entire deck and hull as a single body including a vertical transom) continuously over the entire circumference of the mandrel 8 having this form (Fig. 10-11, 13-14; col. 4, LL. 55-57; col. 7, LL. 3-38).  Amended claim 1 is therefore found unpatentable over the cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745